Citation Nr: 0424315	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  04-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Marine Corps from 
February 1943 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied service 
connection for bilateral hearing loss.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Thus, the appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  Service medical records are negative for hearing loss 
during service, but the veteran asserts that he was in combat 
during service and was exposed to noise which caused his 
current hearing loss. 

In his February 2004 substantive appeal, the veteran 
requested a VA examination addressing the etiology of his 
hearing loss and its possible relation to his military 
service.  Such an examination was requested by the RO in 
March 2004, and later in March 2004 the veteran was given VA 
audio and ear disease examinations.  

However, the examinations failed to provide a nexus opinion 
regarding a possible relationship between hearing loss and 
the veteran's military service.  The examiner indicated that 
history suggested that the veteran had right sensorineural 
hearing loss and left mixed sensorineural and conductive 
hearing loss, but the degree of loss was unclear because the 
responses were too inconsistent to be credible.  The examiner 
stated that an adjudication should not be made on the basis 
of the examination.  Furthermore, the examiner commented that 
an ears, nose, and throat (ENT) VA examination should be 
considered because of the veteran's history of ear disease 
and surgery.  

As a nexus opinion was requested in the RO's March 2004 
examination request and none was provided, and the examiner 
indicated that the examination given should not be used to 
support an adjudication, the Board finds that the claim must 
be remanded to the RO to obtain a nexus opinion regarding the 
etiology of the veteran's bilateral hearing loss prior to 
further adjudication of the claim.  The veteran's 
representative has also requested in written statements that 
such be accomplished prior to further adjudication of the 
claim.

Additionally, the veteran and his representative have 
asserted that he is entitled to consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (presumption afforded for 
combat veterans) with regard to his claim for service 
connection for bilateral hearing loss.  The RO should 
determined the applicability of 38 U.S.C.A. § 1154(b) prior 
to readjudicating the veteran's claim on remand.

Accordingly, this case is remanded for the following action:

1.  The RO should have the veteran 
undergo VA examination by an ENT 
specialist and audiologist to determine 
the nature and etiology of his bilateral 
hearing loss.  The claims folder must be 
provided to and be reviewed by the 
examiners.  

Based on examination findings, review of 
historical records, and medical 
principles, the VA examiner(s) should 
provide a medical opinion, with full 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
bilateral hearing loss is related to his 
military service, to include exposure to 
acoustic trauma.  In rendering this 
opinion, please discuss the veteran's 
post-service history of ear infections 
and left ear surgeries and the July 2003 
statement from Mark Widick, M.D.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for bilateral 
hearing loss, and in doing so the RO 
should consider the potential 
applicability of 38 U.S.C.A. § 1154(b) 
regarding combat veterans.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be given an opportunity to respond, 
before the case is returned to the Board.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation in VA's 
efforts, including reporting for any scheduled VA examination 
and cooperating with the examiners' instructions, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim(s).  38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




